Citation Nr: 1226889	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  11-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based upon individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided via video-conference.  A transcript of the hearing has been associated with the Veteran's claims file.

For reasons expressed in more detail, below, the Board has characterized the appeal as encompassing a claim for a TDIU, due to the service-connected disability for which a higher rating is sought, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No records pertinent to this appeal were found therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further RO action on the appeal is warranted.  

A remand is required in order to obtain outstanding VA treatment records, and to afford the Veteran a current VA examination.  At his June 2012 personal hearing, the Veteran testified that he receives treatment for his PTSD at the VA Medical Center (VAMC) in Durham, North Carolina.  See Hearing Transcript, p. 3.  There are no records from this facility in the claims file.  Additionally, in a December 2011 letter from the Veteran's representative, it was indicated that from October 25, 2011 to December 8, 2011 the Veteran was hospitalized as an inpatient at the Salisbury VAMC.  While the two-page December 2011 discharge summary report is included in the file, the hospitalization records are not.  Otherwise, the most recent treatment records from this facility are dated from August 2005.  All of these records must be obtained, in addition to any other updated VAMC treatment records.  38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, in a March 2012 VA Form 646, it was contended that the Veteran's condition has worsened since the last VA examination of June 2010.  The Veteran reiterated this belief at the June 2012 hearing.  See Hearing Transcript, p. 8.  Additionally, the Veteran's recent inpatient hospitalization suggests a worsening of the condition.  As such, the Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has asserted that he is unable to work due to his service-connected PTSD.  In a June 2012 VA treatment record, the Veteran's psychologist indicated that the Veteran is unable to sustain gainful employment, and that the Veteran has not been able to tolerate that idea very well.  Treatment goals included decreasing the impact of this reality, and helping the Veteran focus on a recovery model of treatment.  Given this, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the percentage requirements for a TDIU under the provisions of 4.16(a) may not be met at the time of adjudication, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As necessary, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  Obtain and associate with the claims file all records from the Durham VAMC.  Also obtain and associate with the claims file records from the Salisbury VAMC since August 2005, and from the Columbia VAMC since May 2011.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be ensured.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to ascertain the current severity and manifestations of his service-connected PTSD.

All indicated tests and studies, including updated psychometric examination(s), should be performed as deemed necessary by the examiner. The examiner is to be provided access to the claims folder and Virtual VA as needed.  The examiner must specify in the report that the claims file and all appropriate records have been reviewed.  

In accordance with the applicable worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of his PTSD.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  The examiner should assign a GAF score which reflects the severity of the Veteran's service-connected PTSD.

The examiner should also discuss the extent to which the Veteran's PTSD affects his daily life and employment.  A complete rationale for any opinion expressed shall be provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Thereafter, the RO should readjudicate the claims. All applicable laws and regulations, and all evidence, to include in the electronic claims file, should be considered.  If the benefits are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



